    Case 3:19-cr-00074-MHL Document 1 Filed 05/21/19 Page 1 of 2 PageID# 1



                                                                                       MAY 2 I 2019     y
                         IN THE UNITED STATES DISTRICT COURT
                                                                                 CLERK, U.S. DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                            RICHMOND. VA


                                       Richmond Division



UNITED STATES OF AMERICA

                                                         Criminal No. 3:19CR074

JOSEPH GILLIAM                                           Count 1: 18U.S.C. §2113(a)
                                                         (Bank Robbery)

                                                         Forfeiture Allegation


                                         INDICTMENT


                               MAY 2M2 term - At Richmond


                                          COUNT ONE
                                         (Bank Robbery)

       The Grand Jury charges that on or about April 13,2017, in the Eastern District of

Virginia and within the jurisdiction of this Court, JOSEPH GILLIAM, by force and violence,

and by intimidation, did knowingly and unlawfully take from the person and presence of another

property and money belonging to and in the care, custody, control, management, and possession

of the Wells Fargo Bank, a bank within the meaning of Title 18, United States Code, Section

2113, whose deposits were then insured by the Federal Deposit Insurance Corporation.

(In violation of Title 18, United States Code, Section 2113(a)).



                                FORFEITURE ALLEGATION


       Pursuant to Rule 32.2 of the Fed. R. Crim. P., the defendant is hereby notified that upon

conviction of the offense alleged in Count One ofthis Indictment, he shall forfeit any property.
Case 3:19-cr-00074-MHL Document 1 Filed 05/21/19 Page 2 of 2 PageID# 2
